     Case 2:19-cv-04825-CJC-JEM Document 19 Filed 07/22/20 Page 1 of 3 Page ID #:57



1     Jeremy Branch – Bar #303240
2     The Law Offices of Jeffrey Lohman, P.C.
      28544 Old Town Front Street, Suite 201
3
      Temecula, CA 92590
4     Tel. (866) 329-9217 ext. 1009
      Fax: (657) 246-1312
5
      Email: jeremyb@jlohman.com
6     Attorney fo Plaintiff, BARBARA SUMAGAYSAY
7

8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10    BARBARA SUMAGAYSAY,                         Case No: 2:19-cv-04825-CJC-JEM
11
                   Plaintiff,
12
      v.
13                                                JOINT SIPULATION OF
      KOHL’S CORPORATION,                         DISMISSAL WITH PREJUDICE
14

15                Defendant.
16

17

18
            Plaintiff, Barbara Sumagaysay (“Plaintiff”), and Kohl’s Corporation

19    (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby
20
      stipulate to the dismissal of the above-captioned action WITH PREJUDICE, with
21

22    each party to bear its own costs and attorney’s fees.
23
      JOINTLY SUBMITTED:
24

25

26

27

28                                             -1-
                                JOINT STIPULATION OF DISMISSAL
     Case 2:19-cv-04825-CJC-JEM Document 19 Filed 07/22/20 Page 2 of 3 Page ID #:58



1     /s/ Tahir L. Boykins (with permission)  /s/ Jeremy E. Branch
2     Tahir L. Boykins (State Bar No. 323441) Jeremy E. Branch – Bar #303240
      KELLEY DRYE & WARREN LLP                The Law Offices of Jeffrey Lohman,
3
      10100 Santa Monica Boulevard            P.C.
4     Twenty-Third Floor                      28544 Old Town Front Street, Suite 201
      Los Angeles, CA 90067-4008              Temecula, CA 92590
5
      Telephone: (310) 712-6100               Tel. (866) 329-9217 ext. 1009
6     Facsimile: (310) 712-6199               Fax: (657) 246-1312
7
      tboykins@kelleydrye.com                 Email: jeremyb@jlohman.com
      COUNSEL FOR DEFENDANT                   COUNSEL FOR PLAINTIFF
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           -2-
                              JOINT STIPULATION OF DISMISSAL
     Case 2:19-cv-04825-CJC-JEM Document 19 Filed 07/22/20 Page 3 of 3 Page ID #:59



1                               CERTIFICATE OF SERVICE
2
            I hereby certify that on the 22nd day of July 2020, I electronically filed the
3

4     foregoing Stipulation of Dismissal using the CM/ECF System, which will notify
5
      the following registered parties:
6

7
       /s/ Tahir L. Boykins (with permission)
8      Tahir L. Boykins (State Bar No. 323441)
9      KELLEY DRYE & WARREN LLP
       10100 Santa Monica Boulevard
10
       Twenty-Third Floor
11     Los Angeles, CA 90067-4008
       Telephone: (310) 712-6100
12
       Facsimile: (310) 712-6199
13     tboykins@kelleydrye.com
14
       COUNSEL FOR DEFENDANT

15

16                                              /s/ Jeremy E. Branch
                                               Jeremy E. Branch – Bar #303240
17
                                               The Law Offices of Jeffrey Lohman, P.C.
18                                             28544 Old Town Front St., Suite 201
                                               Temecula, CA 92590
19
                                               Tel. (866) 329-9217 ext. 1009
20                                             Fax: (657) 246-1312
21
                                               Email: jeremyb@jlohman.com
                                               Attorney for Plaintiff,
22                                             BARBARA SUMAGAYSAY
23

24

25

26

27

28                                             -3-
                                JOINT STIPULATION OF DISMISSAL
